Seventh Amendment of Contract

This Seventh Amendment (the Seventh Amendment) is made and entered into on
December 18, 2007, by and between the State of Louisiana, through the Division
of Administration, Office of Community Development (hereinafter referred to as
“OCD”) and ICF Emergency Management Services, LLC (hereinafter referred to
either as “ICF” or “Contractor”). Capitalized terms used in the amendment but
not defined herein have the meanings ascribed to them in the hereinafter
described Contract.

WHEREAS, OCD and Contractor have heretofore executed and entered into that
certain Contract with an effective date of June 12, 2006 (the “Contract”) in
which ICF agreed to serve as Louisiana’s Road Home Manager and otherwise
obligated itself to complete the Project; which Contract was amended by the
First Amendment dated July 24, 2006, by the Second Amendment dated September 28,
2006, by the Third Amendment dated October 18, 2006, by the Fourth Amendment
dated March 15, 2007, by the Fifth Amendment dated June 25, 2007, and by the
Sixth Amendment dated November 6, 2007.

Whereas, the Contract funding was based on the assumption that there would be
100,000 recipients of grants under the Homeowner Assistance Program and the
current estimate is that there will be almost 160,000 such recipients;

Now therefore, for and in consideration of the foregoing premises, the State and
Contractor agree as follows:

Amend section 3.1 of the Contract as follows:

The first paragraph of Section 3.1, with the heading, “Maximum Contract Price
for all Phases” is hereby amended to read as follows:

MAXIMUM CONTRACT PRICE FOR ALL PHASES

The maximum compensation to Contractor under the Contract is NINE HUNDRED TWELVE
MILLION AND 00/100 DOLLARS ($912,000,000) for all services and costs. The
maximum compensation amount includes all services and costs whatsoever.

All remaining paragraphs of Section 3.1, and all other portions of the Contract,
remain unchanged by this amendment.

IN WITNESS WHEREOF, the Parties hereto have caused this Seventh Amendment to be
executed by their duly authorized representatives as of the day and year first
above written.

 

State of Louisiana, Division of Administration By       /s/ Jerry Luke Leblanc  
    Jerry Luke Leblanc       Commissioner of Administration Date:  
    December 7, 2007

ICF Emergency Management Services, LLC By       /s/ Kenneth B. Kolsky Typed Name
      Kenneth B. Kolsky Title       Executive Vice President